DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 4/13/21.  As directed by the amendment, claims 1, 2, 4, 5, 6, 10, 11, 13, 14, 21, 23 have been amended; claims 8, 12 and 25 have been cancelled, and claims 26 and 27 have been added.  Claims 1-7, 9-11, 13, 14, 21-24, 26 and 27 are pending in this application.  


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 



Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 7, 9, 10, 11, 13, 14, 21, 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Anderie US 5337492 (hereinafter Anderie) in view of IM US 20150272270 A1 (herein after IM).

Regarding claim 1, Anderie discloses a sole assembly for an article of footwear comprising: 

a base plate (20) extending longitudinally from a forefoot region toward a heel region (as seen in annotated Figures 1, 4, 7 and 19), the base plate configured for attachment to an upper (20, 1, as best seen in Figure 1 and 4), the base plate including a longitudinal axis extending from the forefoot region toward the heel region (as seen in annotated Figure 4); 

a first sole pod (as seen in annotated Figure 19) disposed under the base plate (as seen in annotated Figure 4) and in the forefoot region the first sole pod including a first front surface (as seen in annotated Figure 19), a first rear surface (as seen in annotated Figure 19), a first lateral surface (as seen in annotated Figure 19), and a first medial surface (as seen in annotated Figure 19), the first sole pod defining a plurality of first apertures (as seen in annotated Figure 19) extending through the first sole pod  (as best seen in Figure 6) between the first front surface and the first rear surface (as seen in annotated Figure 19), the first apertures each being substantially parallel to the longitudinal axis (as best seen in 

a second sole pod (as seen in annotated Figure 1, 4, 6 and 19) disposed under the base plate (as best seen in Figure 4, 20), the second sole pod including a second front surface (as seen in annotated Figure 19), a second rear surface (as seen in annotated Figure 19), a second lateral surface (as seen in annotated Figure 19) and a second medial surface (as seen in annotated Figure 19), the second sole pod defining a plurality of second apertures (as seen in annotated Figure 19) extending through the second sole pod between the second front surface and the second rear surface (as seen in annotated Figure 19), the second apertures each being substantially parallel to the longitudinal axis (as seen in annotated Figure 6), the second sole pod including a second lower ground contacting surface (as seen in annotated Figure 21, Col 4, lines 33-38), the second sole pod being closer to the heel region than the first sole pod (as seen in annotated Figure 19); 

wherein the first rear surface is separated from the second front surface by a first gap that extends upwardly from the first ground contacting surface (as seen in annotated Figure 19) and the second ground contacting surface to the base plate (as seen in annotated Figure 19). 


    PNG
    media_image1.png
    790
    1033
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    765
    752
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    750
    530
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    154
    383
    media_image4.png
    Greyscale

However, Anderie is silent to each of the first apertures transitioning to a respective first opening defined in a top surface of the base plate, which first opening opens upward, facing into an interior of the footwear, each of the second apertures transitioning to a respective second opening defined in the top surface of the base plate, which second opening opens upward, facing into the interior of the footwear distal from the first opening.

IM discloses each of the first apertures transitioning to a respective first opening defined in a top surface of the base plate (as seen in annotated Figures 5, 6 and 7), which first opening opens upward (as seen in annotated Figures 5, 6 and 7), facing into an interior of the footwear (as seen in annotated Figures 5, 6 and 7), each of the second apertures transitioning to a respective second opening defined in the top 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The first apertures transitioning to a respective first opening defined in a top surface of the base plate, which first opening opens upward, facing into an interior of the footwear, each of the second apertures transitioning to a respective second opening defined in the top surface of the base plate, which second opening opens upward, facing into the interior of the footwear distal from the first opening.)]
    PNG
    media_image5.png
    672
    375
    media_image5.png
    Greyscale


Anderie is analogous art to the claimed invention as it relates to footwear with support and impact absorption capabilities.  IM is analogous art to the claimed invention in that it provides support and impact resistance mechanisms that are capable of acting independently of one another.

It would have been obvious to one having ordinary skill in the art before the effective filing date
Anderie for pods with the apertrues being on the top instead of on the face of the pods as taught by IM, in order to provide more support to the pod walls and prevent them from collapsing during activity.  The substitution of the pods of Anderie would be a simple substitution of one known element for another to obtain predictable results, an improved impact and support system for the shoe while allowing the impact pods to work independently as needed.

Regarding claim 2, the modified sole assembly of the combined references discloses wherein the first rear surface defines a first rear surface plane (as best seen in Figure 1, 6 and 19 of Anderie), wherein the second front surface defines a second front surface plane (as best seen in Figure 1, 6 and 19 of Anderie), wherein the first plurality of apertures are substantially parallel to the first rear surface plane (as best seen in Figure 3 of Anderie), wherein the second plurality of apertures are substantially parallel to the second front surface plane (as best seen in Figure 3 of Anderie).  



[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (The second plurality of apertures are substantially parallel to the second front surface plane.)][AltContent: ][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    495
    638
    media_image6.png
    Greyscale

[AltContent: textbox (The first plurality of apertures are substantially parallel to the first rear surface plane.)]


Regarding claim 3, the modified sole assembly of the combined references discloses wherein at least one of the first plurality of apertures is aligned with at least one of the second plurality of apertures (as best seen in Figure 1 of Anderie – the apertures are the same in each pod allowing them to be aligned with each other).    

Regarding claim 4, the modified sole assembly of the combined references discloses the first rear surface (as seen in annotated Figure 19 of Anderie) and the second front surface are substantially planar and parallel to one another (as best seen in Figure 6 and 19 of Anderie), wherein the second rear surface and the second front surface are substantially planar and parallel to one another (as best seen in Figure 1 and 19 of Anderie).  


[AltContent: arrow][AltContent: arrow][AltContent: textbox (Downward tapering cylindrical tube.)]
    PNG
    media_image6.png
    495
    638
    media_image6.png
    Greyscale


Regarding claim 6, the modified sole assembly of the combined references discloses wherein the first front surface and the first rear surface are closed and void of any opening (as seen in annotated Figure 5, 6 and 7 of IM), wherein the second front surface and the second rear surface are closed and void of any opening (as seen in annotated Figure 5, 6 and 7 of IM).  

Regarding claim 7, the modified sole assembly of the combined references discloses wherein the first sole pod includes a first upper wall and a first lower wall (as seen in annotated Figure 19 and 21 of Anderie), wherein a plurality of first intermediate wall members extend from the first upper wall to the first lower wall (as seen in annotated Figure 1 of Anderie), the plurality of first intermediate wall members being substantially parallel to the longitudinal axis (as best seen in Figure 1 of Anderie), wherein the plurality of first apertures are located between respective ones of the first upper wall, the first lower wall and the plurality of first intermediate wall members (as best seen in Figures 1 and 21 of Anderie), wherein the first plurality of apertures and second plurality of apertures are non-continuous with one another (as Anderie), the first gap being interposed between the first apertures and the second apertures (as seen in annotated Figure 19 of Anderie).  


    PNG
    media_image7.png
    334
    694
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    135
    340
    media_image8.png
    Greyscale

Regarding claim 9, the modified sole assembly of the combined references discloses wherein the first sole pod (as seen in annotated Figure 19 of Anderie) includes a first bottom wall (as best seen in Figure 21, Col 4, lines 33-38 of Anderie), wherein a first outsole tread is joined with the first bottom wall (as best seen in Figure 21, Col 4, lines 33-38 of Anderie), the first outsole tread including the first ground contacting surface (as best seen in Figure 21, Col 4, lines 33-38 of Anderie), wherein the second sole pod includes a second bottom wall (as best seen in Figure 21 and , Col 4, lines 33-38 – each of the pods of annotated Figure 19 of Anderie,  are capable of having an outsole tread surface), wherein a second outsole tread is joined with the second bottom wall (Col 4, lines 33-38 of Anderie), the second outsole tread including the first ground contacting surface (Col 4, lines 33-38 of Anderie), wherein the first outsole tread includes a first cut portion facing toward the second outsole tread (Col 4, lines 33-38, as seen in annotated Figure 1 and 21 of Anderie), wherein the second outsole tread includes a second cut portion Anderie - with each of the pods), wherein the first cut portion and the second cut portion were previously joined via a connector tread portion that extended between the first cut portion and the second cut portion (as seen in annotated Figure 21 below of Anderie), below the base plate (20 of Anderie).  


    PNG
    media_image8.png
    135
    340
    media_image8.png
    Greyscale


Regarding claim 10, the modified sole assembly of the combined references discloses wherein each of the first plurality of apertures (as seen in annotated Figures 5, 6 and 7 of IM) includes a first aperture axis extending through the first aperture (as seen in annotated Figures 5, 6 and 7 of IM) and perpendicular to the longitudinal axis (as seen in annotated Figures 5, 6 and 7 of IM),First Named Inventor : William J. Cass Appl. No.16/548,413 wherein each of the second plurality of apertures (as seen in annotated Figures 5, 6 and 7 of IM) includes a second aperture axis extending through the second aperture and perpendicular to the longitudinal axis (as seen in annotated Figures 5, 6 and 7 of IM), wherein the first aperture axis is parallel to the second aperture axis (as seen in annotated Figures 5, 6 and 7 of IM).  

Regarding claim 11, Anderie discloses a sole assembly (20, 21 and 23) for an article of footwear (as seen in Figure 4) comprising: a base plate (20) extending longitudinally from a forefoot region toward a heel region (as seen in Figure 19), the base plate (20) configured for attachment to an upper (1, as seen in annotated Figure 4), the base plate (20) including a longitudinal axis extending from the forefoot region toward the heel region (as seen in annotated Figure 19); a first sole pod (as seen in annotated Figure 19) extending under the base plate (as seen in annotated Figure 4), the first sole pod including a first front surface (as seen in annotated Figure 19), a first rear surface (as seen in annotated Figure 19), a first lateral surface and a first medial surface (as seen in annotated Figure 19), the first sole pod defining a plurality of first apertures (as seen in annotated Figure 1) extending within the first sole pod between the 
However, Anderie does not specifically disclose each of the first apertures transitioning to a respective first opening which opens upward, facing into an interior of the footwear, each of the second apertures transitioning to a respective first opening which opens upward, facing into the interior of the footwear.

IM teaches each of the first apertures transitioning to a respective first opening which opens upward (as seen in annotated Figures 5, 6 and 7 of IM), facing into an interior of the footwear (as seen in annotated Figures 5, 6 and 7 of IM), each of the second apertures transitioning to a respective first opening which opens upward (as seen in annotated Figures 5, 6 and 7 of IM), facing into the interior of the footwear (as seen in annotated Figures 5, 6 and 7 of IM).

Anderie is analogous art to the claimed invention as it relates to footwear with support and impact absorption capabilities.  IM is analogous art to the claimed invention in that it provides support and impact resistance mechanisms that are capable of acting independently of one another.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the shape of one of the pods of Anderie for pods with the apertrues being on the top instead of on the face of the pods as taught by IM, in order to provide more support to the pod walls and prevent them from collapsing during activity.  The substitution of the pods of Anderie would be a simple substitution of one known element for another to obtain predictable results, an improved impact and support system for the shoe while allowing the impact pods to work independently as needed.

Regarding claim 13, the modified sole assembly of the combined references discloses wherein the first sole pod includes a first bottom wall (as seen in annotated Figure 21 of Anderie), wherein a first outsole tread is joined with the first bottom wall (as best seen in Figure 21, Col 4, lines 33-38 of Anderie), the first outsole tread including the first ground contacting surface (as best seen in Figure 21, Col 4, lines 33-38 of Anderie), wherein the second sole pod includes a second bottom wall (as seen in annotated Figure 21 of Anderie), wherein a second outsole tread is joined with the second bottom wall (as best seen in Figures 1, 19,  and 21, Col 4, lines 33-38 of Anderie), the second outsole tread including the first ground contacting surface (as best seen in Figure 21, Col 4, lines 33-38 of Anderie), wherein the base plate (20) includes a top surface (as seen in annotated Figure 6 below), wherein the first apertures extend downward through the top surface (as seen in annotated Figure 5, 6, 7 of IM) to a first bottom wall (of IM),First Named Inventor : William J. Cass Appl. No.16/548,413 wherein the second apertures extend downward through the top surface (as seen in annotated Figure 5, 6, 7 of IM) to a second bottom wall (as seen in annotated Figure 5, 6, 7 of IM), wherein the first apertures are separated by first intermediate walls (as seen in annotated Figures 1 and 19 of Anderie), wherein the second apertures are separated by second intermediate walls (as seen in annotated Figures 1 and 19 of Anderie).  

[AltContent: arrow][AltContent: textbox (Top surface of the base plate.)][AltContent: arrow][AltContent: textbox (First bottom wall)][AltContent: arrow][AltContent: textbox (Tread)]
    PNG
    media_image9.png
    445
    539
    media_image9.png
    Greyscale




Regarding claim 14, the modified sole assembly of the combined references discloses wherein the first apertures (as seen in annotated Figure 3 as seen in the first pod in annotated Figure 19 of Anderie) and first intermediate walls form a first truss (as seen in annotated Figure 21 of Anderie), wherein the second apertures and second intermediate walls form a second truss (as seen in annotated Figure 3, as seen in the second pod in annotated Figure 19 of Anderie), wherein the first truss and the second truss lay in a substantially horizontal plane (as best seen in Figures 19 and 21 of Anderie).  
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Trusses)]
    PNG
    media_image8.png
    135
    340
    media_image8.png
    Greyscale


  
Anderie) extend downward through the top surface () toward the first ground contacting surface (as seen in annotated Figure 21, Col 4, lines 33-38 of Anderie), wherein the second apertures (as seen in annotated Figure 1 of Anderie) extend downward through the top surface toward the second ground contacting surface (as seen in annotated Figure 21, Col 4, lines 33-38 of Anderie).  

Regarding claim 23, the modified sole assembly of the combined references discloses wherein the first apertures extend downward through the top surface toward the first ground contacting surface (as seen in annotated Figures 5, 6 and 7 of IM), wherein the second apertures extend downward through the top surface toward the second ground contacting surface (as seen in annotated Figures 5, 6 and 7 of IM).

Regarding claim 26, the modified sole assembly of the combined references discloses wherein the first apertures each form an upwardly extending tube that opens upward (as seen in annotated Figures 5, 6 and 7 of IM), into the interior of the footwear (as seen in annotated Figures 5, 6 and 7 of IM), wherein the first apertures each include a first aperture axis extending through the tube (as seen in annotated Figures 5, 6 and 7 of IM), the first aperture axis being perpendicular to the longitudinal axis of the base plate (as seen in annotated Figures 5, 6 and 7 of IM).  

Regarding claim 27, the modified sole assembly of the combined references discloses wherein the first apertures each form an upwardly extending tube that opens upward (as seen in annotated Figures 5, 6 and 7 of IM), into the interior of the footwear (as seen in annotated Figures 5, 6 and 7 of IM), wherein the first apertures each include a first aperture axis extending through the tube (as seen in annotated Figures 5, 6 and 7 of IM), the first aperture axis being perpendicular to the longitudinal axis of the base plate (as seen in annotated Figures 5, 6 and 7 of IM).

Claims 5, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Anderie US 5337492 (hereinafter Anderie) in view of IM US 20150272270 A1 (herein after IM) and YANG US 20080184600 A1 (hereinafter Yang). 

Regarding claim 5, the sole assembly of the combined references discloses all the limitations of claim 5 except they does not disclose wherein each of the plurality of first apertures is in the form of a first downward tapering cylindrical tube, wherein each of the plurality of second apertures is in the form of a second, downward tapering cylindrical tube.

Yang discloses wherein each of the plurality of first apertures is in the form of a first downward tapering cylindrical tube (as seen below in annotated Figure 1- the center aperture tapering towards the ground contacting surface), wherein each of the plurality of second apertures is in the form of a second (as seen below in annotated Figure 1- the center aperture tapering towards the ground contacting surface), downward tapering cylindrical tube (as seen below in annotated Figure 1- the center aperture tapering towards the ground contacting surface).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (A second downward tapering cylindrical tube.)][AltContent: textbox (A first downward tapering cylindrical tube.)] 
    PNG
    media_image10.png
    542
    504
    media_image10.png
    Greyscale


Anderie and IM is analogous art to the claimed invention as it relates to footwear sole systems and
and, Yang is analogous art to the claimed invention in that it provides a sole system having downwardly shaping tapering cylindrical tubes in the sole.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the shape and configuration of the pods of Anderie and IM, with pods having a tapered tube like structure, as taught by Yang, in order to have improved impact resistant capability.  The simple substitution of one known element, the shape of an impact resistant tube, for another, to obtain predictable results, improved impact absorption properties. The substitution of the shape of the pods would be a simple substitution of one known element for another to obtain predictable results, an improved impact and support system for the sole while allowing the impact pods better ground surface contact and support capability.

Regarding claim 22, the modified sole assembly of the combined references discloses wherein the first apertures have a downward tapering cylindrical shape (as seen in annotated Figure 1 of Yang), wherein the second apertures have a downward tapering cylindrical shape (as seen in annotated Figure 1 of Yang).

Regarding claim 24, the modified sole assembly of the combined references discloses wherein the first apertures extend downward from the top surface and have a downward tapering cylindrical shape (as seen in annotated Figure 1 of Yang), wherein the second apertures extend downward from the top surface and have a downward tapering cylindrical shape (as seen in annotated Figure 1 of Yang).  

Response to Arguments

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA L HOEY/Primary Examiner, Art Unit 3732